Citation Nr: 9917406	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-26 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for myelodysplastic 
syndrome as secondary to inservice radiation treatment.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel




INTRODUCTION

The veteran had active service from March 1943 to 
November 1943.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1994 rating determination of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), wherein service connection for an anemic blood 
disorder due to radiation exposure was denied.  The RO denied 
service connection for myelodysplastic syndrome due to 
inservice radiation treatment in a May 1996 rating decision.  
The veteran perfected his appeal in June 1996. 

The Board observes that service connection for bladder cancer 
was denied by the RO in a July 1997 rating decision.  This 
issue has not been appealed and therefore is not before the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the current appeal has been obtained.

2.  The probative medical evidence does not show that 
myelodysplastic syndrome is causally related to the veteran's 
inservice radiation treatment.  


CONCLUSION OF LAW

Myelodysplastic syndrome is not related to an injury or 
disease incurred during active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.311 (1998).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service medical records contain a report of 
roentgen therapy showing a diagnosis of bilateral defective 
hearing, conductive.  The examiner noted that this deafness 
was associated with normal appearing drums and that it was 
difficult to get any air through the eustachian tubes.  The 
examiner requested permission to send the case for radiation 
to see if definite benefit could be obtained.  The reverse 
side of the report shows that the veteran received from 
September 3, 1943 to September 22, 1943, x-ray treatment 
consisting of a total dose of "1800 r (scat.)" units to the 
right preauricular region and "1800 r (scat.)" units to the 
left preauricular region.  The service medical records 
reflect that the veteran received the nasopharyngeal 
radiation at Walter Reed General Hospital in Washington, D.C.

A December 1991 private consultation report shows a history 
of moderate pancytopenia for several years. 

A January 1994 letter from the veteran's private physician 
shows that he has a myelodysplastic syndrome, abnormal bone 
marrow, which may be preleukemic.  The physician noted that 
the veteran was markedly pancytopenic requiring growth 
factors and transfusions to maintain his blood count.  He 
noted that the veteran had a history of having had radiation 
given to him during service consisting of bilateral radiation 
to the facial area, which resulted in discoloration and burns 
in that area.  The letter shows that the veteran currently 
had a bone marrow disorder which is known to be associated 
with radiation exposure and which may evolve into acute 
leukemia.  The physician strongly suspected that there was a 
connection between radiation exposure 50 years earlier and 
the development of the current abnormal bone marrow process.  



In May 1994, the veteran's private physician indicated that 
he was in receipt of VA's letter showing that the veteran 
received 1,800 rads to the right preauricular area and 1,800 
rads to the left preauricular area.  The physician 
characterized myelodysplastic syndrome as a disease where 
there are abnormal genetic components which lead to bone 
marrow failure, a condition where the bone marrow is unable 
to produce blood cells.  He noted that this condition has 
been seen in the past following radiation exposure.  He 
specifically cited to atomic and hydrogen bomb testing in the 
Pacific where islanders exposed to fallout developed high 
rates of hematologic problems, including myelodysplasia, 
chronic and acute myeloid leukemias, and related disorders 
including aplastic anemia.  

The physician further noted that myelodysplasia was one of 
the more common entities and was associated with 
abnormalities in chromosome composition.  He noted that the 
period from exposure to the development of the problem was 
variable but periods of time beyond 30 years were not 
unusual.  The physician opined that although there was no way 
to be certain that the veteran's disease was clearly due to 
the radiation exposure, the two are well-associated in the 
past and therefore, giving him the benefit of the doubt, 
would indicate that there was a connection.  

A September 1994 private medical report shows evolving 
myelodysplastic syndrome with severe anemia and pancytopenia 
was diagnosed.  The report shows that the veteran was taking 
medication for maintenance of his hemoglobin level; however, 
he had recently become more anemic.  Analysis of the bone 
marrow revealed further progression of the myelodysplasia and 
decreased activity and ineffective hematopoiesis, but no 
evidence of leukemia.  

The veteran's spouse submitted a statement in January 1995 
and reported that the veteran returned home on leave during 
service with both sides of his face badly burned.  She 
recalled that the color of his skin was red due to the 
radiation treatment.  

A VA examination report dated in January 1996 shows that the 
examiner from the oncology clinic reviewed the claims file.  
The examiner opined that there was no way to correlate the 
cause of the myelodysplastic syndrome with the facial 
radiation.  

In a January 1996 inpatient treatment report, the veteran's 
private physician noted that he had been following the 
veteran since 1991 because of pancytopenia, which in 
December 1991 became more progressive anemia.  Bone marrow 
analysis over the course of several years revealed 
myelodysplasia with ineffective hematopoiesis.  Recent 
analysis revealed hairy cell leukemia.  The physician opined 
that multiple bone marrow analyses since 1991 had not 
revealed hairy cell leukemia, although it was most likely the 
disease he had all along.  The veteran was treated with a 
course of the drug 2-CDA for hairy cell leukemia in 
April 1996.

In a January 1997 opinion, the VA Chief Public Health and 
Environmental Hazards Officer (hereinafter "the Under 
Secretary for Health") noted that the veteran had been 
treated with nasopharyngeal x-ray therapy during military 
service for defective hearing consisting of 1800 r to each 
preauricular area.  The Under Secretary for Health discussed 
the case with the Chief of Radiation Oncology at the Mountain 
Home VA Medical Facility who felt that the average marrow 
dose would have been virtually zero because of the small 
amount of marrow exposed.  Similarly, he felt that the 
bladder dose would have been virtually zero.  In light of the 
above, the Under Secretary opined that it was unlikely that 
the veteran's hairy cell leukemia or bladder carcinoma could 
be attributed to exposure to ionizing radiation during 
service.  

A January 1997 statement from the VA Director of the 
Compensation and Pension Service shows that it received the 
opinion from the Under Secretary of Health.  As a result of 
the opinion and following a review of the evidence in its 
entirety, it was the Director's opinion that there was no 
reasonable possibility that the veteran's transitional cell 
carcinoma of the bladder and/or hairy cell leukemia were the 
result of such exposure.  



The veteran submitted an undated article from the Los Angeles 
Times discussing nasal radiation treatment used by military 
physicians in the 1940s and '50s.  The article shows that one 
application of the nasal radiation treatment was for inner-
ear problems.  

A March 1999 opinion from the Chief of the Department 
Radiation Oncology at the University of Medicine and 
Dentistry of New Jersey concluded that it was very unlikely 
that the prior radiation to the nasopharynx region received 
by the veteran resulted in either myelodysplastic syndrome or 
a papillary transitional cell carcinoma of the bladder.  The 
oncologist reasoned that the liquid tumor median latency 
period following radiation therapy was 7-12 years and the 
risk disappeared after 20 years.  He further noted that the 
veteran received radiation therapy 50 years earlier in 1941, 
well beyond the latency period for liquid tumors and even 
solid secondary malignancies.  The opinion shows that both 
tumors were outside of the radiation nasopharynx field.  He 
noted that an absolute requirement for a radiation-induced 
secondary cancer was that the secondary tumor occur 
geographically within the previously treated radiation 
therapy port, which was not the case here.


Criteria

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]." 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Where a 
claim is well grounded VA shall assist the claimant in 
developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997). 




The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

The basic statutory provision and regulation concerning 
service connection state that service connection may be 
granted for a disability resulting from personal injury 
suffered or disease contracted in line of duty or for 
aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all of the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  

The provisions of section 3.309(d) limit the diseases subject 
to presumptive service connection to those specified in 
section 3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and postservice 
development of a radiogenic disease.  

The provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  Section 3.311 essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  In addition, subsection 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 
38 C.F.R. § 3.311 if the appellant cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
a veteran need only demonstrate an approximate balance of the 
evidence to prevail, rather than a fair preponderance of the 
evidence).


Analysis

Initially, the Board notes that the veteran has submitted a 
well grounded claim for service connection for 
myelodysplastic syndrome.  38 U.S.C.A. § 5107(a).  The 
veteran's service medical records show that he received 
nasopharyngeal radiation for treatment of defective hearing.  
The veteran has also submitted evidence linking his current 
disability to his inservice radiation exposure in the form of 
opinions rendered by his private physician.  In a 
January 1994 letter, the veteran's private physician linked 
the veteran's inservice radiation treatment with his current 
bone marrow disorder, "myelodysplastic syndrome."  In a 
January 1996 inpatient report, the physician opined that the 
veteran most likely had hairy cell leukemia since 1991.  
Accordingly, the evidence of record establishes the three 
elements required for a well grounded claim for service 
connection.  Caluza, 7 Vet. App. at 506.

The Board also finds that VA has satisfied its duty to assist 
the veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  The Board notes that 38 C.F.R. 
§ 3.311 requires certain development with respect to claims 
based upon a contention that a radiogenic disease is the 
result of exposure to ionizing radiation.  Claims based upon 
nasopharyngeal irradiation are developed pursuant to this 
regulation.  In this regard, the Board notes that all forms 
of leukemia (other than chronic lymphatic) are listed as 
radiogenic diseases.  See 38 C.F.R. § 3.311(b)(2)(i).  In 
addition, the veteran's private physician has linked 
myelodysplastic syndrome to radiation exposure.  See 
38 C.F.R. § 3.311(b)(4).  

Although the record shows that the Department of Defense 
Radiation Experiments Command Center (RECC) could not 
ascertain the details of the veteran's radiation treatment 
during service, this information was contained in the 
veteran's service medical records.  These records indicate 
the dose of radiation received by the veteran pursuant to the 
nasopharyngeal treatment.  Thus, no further development is 
warranted in terms of requesting dose information.  See 
38 C.F.R. § 3.311(a)(2)(i).  The case has also been forwarded 
to the Under Secretary for Benefits in order to provide a 
medical opinion as to whether the veteran's disease is linked 
to his exposure to radiation.  38 C.F.R. § 3.311(b)(1).

The Board also notes that the case was forwarded to an 
independent medical expert for an opinion regarding the 
etiology of bone marrow disorder.  The Board's authority is 
delineated in the following regulation:

When, in the judgment of the Board, 
additional medical opinion is warranted 
by the medical complexity or controversy 
involved in an appeal, the Board may 
obtain an advisory medical opinion from 
one or more medical experts who are not 
employees of the Department of Veterans 
Affairs.  Opinions will be secured, as 
requested by the Chairman of the Board, 
from recognized medical schools, 
universities, clinics, or medical 
institutions with which arrangements for 
such opinions have been made by the 
Secretary of Veterans Affairs.

38 C.F.R. § 20.901 (1998).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.

Initially, the Board notes that with respect to the first 
method for establishing service connection for a disease 
attributable to exposure to ionizing radiation, the veteran 
does not meet the regulatory criteria specific to "radiation-
exposed veterans."  See 38 C.F.R. § 3.309(d)(2).  This 
regulation pertains primarily to veterans who were exposed to 
radiation resulting from the atmospheric detonation of a 
nuclear device.  Accordingly, the regulation is not 
applicable to the current circumstances.  Thus, the veteran's 
claim turns on the development accomplished pursuant to 
38 C.F.R. § 3.311 and the nexus evidence showing a direct 
relationship between the radiation treatment and the current 
bone marrow disorders.  See 38 C.F.R. § 3.303(d).  



In the instant case, following a review of the probative 
medical evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for myelodysplastic syndrome, 
currently diagnosed as hairy cell leukemia.  The Board notes 
that the probative lay and medical evidence clearly 
demonstrate that the veteran received radiation treatment 
during service for his hearing loss.  

The record also contains ample medical evidence of a bone 
marrow disorder initially diagnosed as myelodysplastic 
syndrome and consequently diagnosed as hair cell leukemia.  
This case turns on whether the veteran's bone marrow disorder 
is linked to the inservice radiation treatment.  In this 
regard, the Board finds that the evidence in support of the 
claim, is outweighed by the evidence against the claim.  

The evidence in support of the claim consists of the two 
opinions of the veteran's private physician dated in 
January and May 1994.  The evidence against the claim 
consists of the January 1996 VA oncology opinion, the 
January 1997 opinion of the Under Secretary of Health, and 
the March 1999 independent medical opinion of the radiation 
oncologist.  

Briefly, the Board notes that a lay witness is not competent 
to render medical diagnoses or opinions of medical causation.  
See Grottveit, 5 Vet. App. at 93 (holding that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded).  Neither is the Board competent to 
supplement the record with its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The issue of whether the veteran's bone marrow 
disorder is linked to his inservice radiation treatment 
involves medical causation.  Hence, competent medical 
evidence is required.  






The two opinions of the veteran's private physician are 
predicated on the fact that the hematologic disorders have 
been associated with subjects being exposed to radioactive 
fallout due to nuclear devices.  The service medical records 
show that the veteran received nasopharyngeal radiation, 
rather than radiation from a nuclear device.  The physician 
also notes that periods of latency beyond 30 years between 
exposure and onset of disease are not uncommon.  These 
opinions are rebutted by the Under Secretary of Health's 
opinion and the independent opinion dated in March 1999.  

First, the Under Secretary's opinion shows that the average 
bone marrow dose would have been virtually zero.  This is 
corroborated by the March 1999 independent medical opinion 
insofar as the oncologist notes that it is an absolute 
requirement that a radiation-induced secondary cancer occur 
within the geographical area of the radiation exposure.  
Here, the probative medical evidence shows that the secondary 
cancer did not occur in the nasopharynx region.  

Second, the March 1999 opinion also shows that the latency 
period with respect to the onset of the veteran's bone marrow 
disorder was well beyond the latency period for liquid 
tumors.  The 7-12 year period cited in the March 1999 opinion 
rebuts the 30-plus year figure noted in the May 1994 opinion.  
For these reasons and bases, the Board finds that the Under 
Secretary's medical opinion and the independent medical 
opinion carry greater probative weight than the opinions of 
the veteran's private physician.  

In light of the foregoing, the Board finds that the evidence 
does not establish that the veteran's myelodysplastic 
syndrome and hairy cell leukemia are related to his 
nasopharyngeal radiation treatment during service.  Based 
upon a full review of the record, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit of the doubt in favor of the veteran.  
Gilbert, 1 Vet. App. at 56.


ORDER

Entitlement to service connection for myelodysplastic 
syndrome as secondary to inservice radiation treatment is 
denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

